Citation Nr: 0935353	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-28 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel

INTRODUCTION

The Veteran had active duty for training from September 1984 
to October 1984.

Service connection for a back disability was initially denied 
in an unappealed September 1999 rating decision.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia, which denied the reopening of 
the previously-denied claim of entitlement to service 
connection for a back disability.

The Veteran testified at a Travel Board hearing before the 
undersigned in June 2009 at the Huntington, West Virginia RO.  
A transcript of the hearing is associated with the claims 
file and has been reviewed.


FINDINGS OF FACT

1.  In an unappealed September 1999 rating decision, the RO 
denied the Veteran's claim of entitlement to service 
connection for a back disability.  

2.  The evidence associated with the claims folder subsequent 
to the September 1999 RO rating decision is cumulative and 
redundant of the evidence of record at the time of the last 
prior final denial, and does not raise a reasonable 
possibility of substantiating the claim.  




CONCLUSIONS OF LAW

1.  The September 1999 RO rating decision is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2008).

2.  Since the September 1999 RO decision, new and material 
evidence has not been received which is sufficient to reopen 
the claim of entitlement to service connection for a back 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for a back disability.  
Implicit in his claim is the contention that new and material 
evidence which is sufficient to reopen the previously-denied 
claim has been received.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  

The Veterans Claims Assistance Act of 2000 (the VCAA)  

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

For claims to reopen, such as the instant case, the VCAA 
appears to have left intact the requirement that a veteran 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).
Once the claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

Therefore, the VCAA duty to notify currently applies to the 
issue on appeal; the standard of review and duty to assist do 
not apply to the claim unless it is reopened.  See Holliday 
v. Principi, 14 Vet. App. 280 (2000) (the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA).

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  

The Board observes that the Veteran was informed of the 
relevant law and regulations pertaining to his claim in a 
letters from the RO dated February 12, 2004 and December 22, 
2005, which specifically detailed the evidentiary 
requirements for service connection, including evidence of 
"a relationship between your current disability and an 
injury, disease, or event in military service." 

With respect to notice to the Veteran regarding new and 
material evidence, the Veteran was informed in the December 
2005 letter that "you were previously denied service 
connection for spondylolysis, bilateral, isthmic with Grade I 
spondylolisthesis, L5 and S1, claimed as low back condition.  
You were notified of the decision on September 27, 1999.  The 
appeal period for that decision has expired and the decision 
is now final."  The letter notified the Veteran that 
evidence sufficient to reopen the Veteran's previously denied 
claim must be "new and material," closely mirroring the 
regulatory language of 38 C.F.R. § 3.156(a).  Moreover, the 
December 2005 letter informed the Veteran as to the reason 
his claim was previously denied: "Your claim was previously 
denied because records show that this condition existed prior 
to service and you received Workman's Compensation for three 
months.  There is no evidence that the condition permanently 
worsened as a result of service."  As such, the Veteran was 
adequately advised of the bases for the previous denial to 
determine what evidence would be new and material to reopen 
the claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
February 2004 and December 2005 VCAA letters, which advised 
him that VA would obtain all evidence kept by the VA and any 
other Federal agency, including VA facilities and service 
medical records.  He was also informed in the letters that VA 
would, on his behalf, make reasonable efforts to obtain 
relevant private medical records that the he identified.  The 
VCAA letters also informed the Veteran that for records he 
wished for VA to obtain on his behalf he must provide enough 
information about the records so that VA can request them 
from the person or agency that has them.  

The Veteran was specifically notified to describe or submit 
any additional evidence which he thought would support his 
claim.  "If there is any other evidence or information that 
you think will support your claim, please let us know.  If 
you have any evidence in your possession that pertains to 
your claim, please send it to us."  See the December 22, 
2005 letter at page 2.  This request complies with the "give 
us everything you've got" requirement contained in 38 C.F.R. 
§ 3.159 (b) in that the RO informed the Veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.  [The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-
56 (Apr. 30, 2008).  The amendments apply to applications for 
benefits pending before VA on, or filed after, May 30, 2008.  
The amendments, among other things, removed the notice 
provision requiring VA to request the veteran to provide any 
evidence in the veteran's possession that pertains to the 
claim.  See 38 C.F.R. § 3.159(b)(1).]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1) is not at issue, and the Veteran 
was provided appropriate notice as to elements (2) and (3) as 
detailed above.  Moreover, because the Veteran's claim is 
being denied, elements (4) and (5) are moot.  In any event, 
the Veteran received specific notice of the Court's Dingess 
decision in an August 23, 2006 notice letter.
The Board notes that the Veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of his 
claim in September 2004.  The Board is of course aware of the 
Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  Crucially, following the issuance of the December 2005 
and August 2006 letters, the Veteran was allowed the 
opportunity to present evidence and argument in response.  
The Veteran's claim was readjudicated in the July 2007 SOC.  
See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (a 
timing error may be cured by a new VCAA notification followed 
by a readjudication of the claim).  The Veteran has pointed 
to no prejudice or due process concerns arising out of the 
timing of the VCAA notice.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case.  Therefore, no further VCAA notice is necessary.  See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran).

Duty to assist 

As was alluded to above, under the VCAA, VA's statutory duty 
to assist a claimant in the development of a previously 
finally denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for benefits under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).  

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.
The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  As noted in the Introduction, the Veteran testified 
before the undersigned in June 2009.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in line of duty.  38 
U.S.C.A. §§ 101(22), 101(24) (West 2002 & Supp. 2008); 38 
C.F.R. § 3.6 (2008).  Only service department records can 
establish if and when a person was serving on active duty, 
active duty for training, or inactive duty training.  Cahall 
v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).  The Board notes that the 
Veteran's only active military service was the period of 
ACDUTRA from September of 1984 to October of 1984.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  


Aggravation

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306 (2008).

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 
(2008).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).



Analysis

Service connection for a back disability was initially denied 
in an unappealed September 1999 rating decision.  That 
decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2008).  

The denial of service connection was predicated on lack of 
aggravation of a pre-existing disability.  Specifically, the 
Veteran presented for treatment for low back pain during his 
first week of basic training, at which point he reported back 
problems for past two years.  He was diagnosed with 
spondylolysis and chronic low back pain which existed prior 
to service (EPTS).  The RO determined upon review of the 
remaining service records that the Veteran's pre-existing 
back disability underwent no increase in severity during his 
active military service, and thereby did not trigger the 
presumption of aggravation.  See Maxson v. West, 12 Vet. App. 
453 (1999) (the presumption of aggravation is generally 
triggered by evidence that a pre-existing disability has 
undergone an increase in severity in service); see also 
Sondel v. West, 13 Vet. App. 213 (1999).  

As explained above, the Veteran's claim for service 
connection may only be reopened if he submits new and 
material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 
(2001); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  Therefore, the Board's inquiry will be directed to 
the question of whether any additionally received evidence 
(i.e. after September 1999) bears directly and substantially 
upon the specific matter under consideration, namely whether 
the Veteran has submitted evidence indicating an increase in 
severity of his pre-existing back disability during service.  
See 38 C.F.R. § 3.156 (2008).

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).

Evidence which has been added to the record since the 
September 1999 rating decision includes private treatment 
records dating from April 1982 to April 2004, a workmen's 
compensation report from May 1982, a statement from the 
Social Security Administration, and statements from the 
Veteran, to include his personal hearing testimony. 

Recent private treatment records document the presence of a 
low back disability.  Crucially, these recent treatment 
records do not indicate an increase in severity of the 
Veteran's pre-existing back disability during service.  As 
such, these medical records are not material.  See Cornele v. 
Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 
277, 280 (1994) (medical evidence that merely documents 
continued diagnosis and treatment of disease, without 
addressing the crucial matter of medical nexus, does not 
constitute new and material evidence).  Indeed, the Veteran 
reported in a December 1998 record that he was told when he 
was 17 years old (i.e. prior to entry into service) he had a 
congenital spine problem.  See Villalobos v. Principi, 3 Vet. 
App. 450 (1992) (evidence that is unfavorable to a claimant 
is not new and material).

The May 1982 workman's compensation report documents the 
existence of a pre-existing back disability.  This evidence, 
although new, is not material, since it is against the claim.  
See id.  

The statement from the Social Security Administration 
indicates the Veteran was awarded benefits beginning in 
December 2003.  This evidence, though new, is obviously not 
material to the claim, as it does not indicate an increase in 
severity of the Veteran's pre-existing back disability during 
service.   

Also of record are the Veteran's own statements, to the 
effect that his current back disability is related to his 
military service, to include statements made during his 
personal hearing with the undersigned.  Such evidence is 
cumulative and redundant of statements made prior to the 
September 1999 decision and accordingly it is not new.  See 
Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  

Moreover, lay persons without medical training are not 
competent to opine on medical matters such as nexus opinions.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that laypersons are not competent to offer medical 
opinions and that such evidence does not provide a basis on 
which to reopen a claim for service connection.  In Routen v. 
Brown, 10 Vet. App. 183, 186, (1997), the Court noted "[l]ay 
assertions of medical causation . . . cannot suffice to 
reopen a claim under 38 U.S.C.A. 5108." 

In short, the additionally added evidence does not serve to 
establish, or even suggest, that the Veteran's back 
disability is medically related to his military service.  The 
evidence submitted subsequent to the September 1999 denial of 
the Veteran's claim is therefore cumulative and redundant of 
the evidence of record at that time, and it therefore does 
not raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a) (2008).  

Accordingly, new and material evidence has not been 
submitted, and the claim for entitlement to service 
connection for a back disability is not reopened.  
The benefit sought on appeal remains denied.

Additional comment

As was discussed above, VA duty to assist does not attach 
until a claim is reopened.
The Board views its discussion above as sufficient to inform 
the Veteran of the element necessary to reopen his claim 
should he desire to do so in the future. 
See Graves v. Brown, 8 Vet. App. 522, 524 (1996).  In 
particular, it is incumbent upon him to submit to VA 
competent medical opinion evidence which specifically 
indicates an increase in severity of his pre-existing back 
disability during service.  See Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000) (a veteran seeking disability benefits 
must establish a connection between the veteran's service and 
the claimed disability).




ORDER

The request to reopen a previously disallowed claim of 
entitlement to service connection for a back disability is 
denied.



____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


